Citation Nr: 0025623	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-34 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to March 22, 1993, 
for an award of service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1970 to March 
1971.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1997 rating 
decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which granted service connection for 
bronchial asthma and assigned a 10 percent disability 
evaluation effective March 22, 1993.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's bronchial asthma has been reasonably shown 
to be productive of FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication, but no more.  

3.  In August 1971, the RO originally denied service 
connection for bronchial asthma.  The veteran was notified in 
writing of the decision in August 1971.  The veteran did not 
perfect a substantive appeal within one year of the adverse 
decision.  

4.  The veteran attempted to reopen his claim for entitlement 
to service connection for bronchial asthma in August 1990 and 
September 1990.  The claims were abandoned.  

5.  On March 22, 1993, the RO received the veteran's request 
to reopen his claim for entitlement to service connection for 
bronchial asthma.  

6.  An April 1993 rating decision reopened and denied the 
veteran's claim for entitlement to service connection for 
bronchial asthma.  A May 1997 rating decision granted service 
connection for bronchial asthma and assigned a 10 percent 
disability evaluation effective March 22, 1993.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 
4.7 and Diagnostic Code (1996).  

2.  An effective date prior to March 22, 1993, for an award 
of service connection for bronchial asthma is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(c), 3.157, 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, a remand, in 
order to allow for further development of the record is not 
appropriate.

I.  Increased Evaluation for Bronchial Asthma

The Board notes that according to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

A.  Historical Review

The veteran's service medical records indicate that at the 
time of the January 1970 enlistment examination, he reported 
that he had suffered from asthma.  The January 1970 
examination report, however, included a notation that the 
veteran had no asthma since the age of twelve.  A November 
1970 consultation report noted that the veteran complained of 
fatigue when exercising and tightness in his chest.  The 
impression was no disease found.  A December 1970 treatment 
entry noted that the veteran had a history of asthma.  It was 
noted that he had occasional slight wheezing in the chest.  A 
December 1970 consultation sheet indicated an impression of 
bronchial asthma, probably intrinsic in nature, and allergic 
rhinitis.  A January 1971 treatment entry noted that the 
veteran had definite asthma with moderately severe airway 
obstruction.  Additionally, a January 1971 examination for 
medical board purposes noted that the veteran had bronchial 
asthma, extrinsic in nature, symptomatic and allergic 
rhinitis which existed prior to service and was not service 
aggravated.  

Private treatment records dated from March 1990 to July 1993 
indicated that the veteran was treated for disorders 
including bronchial asthma.  A July 1993 private pulmonary 
function report indicated, as to a summary, that the veteran 
had moderate obstruction with small airways dysfunction, 
bronchodilator responsive and normal volumes.  

The veteran underwent a VA pulmonary examination in February 
1997.  It was noted that the veteran was using Proventil 
inhalant with a power nebulizer; a Proventil and a Bentolin 
puff; Brethine and Theo-Dur orally: and that he had fair 
control of his bronchial asthma with such medications.  The 
examiner reported that examination of the veteran's chest 
showed increased "AP" diameter with prolonged expiratory 
phase, diffuse rhonchi and late expiratory wheezes.  It was 
noted that the veteran reported that he had a few attacks of 
asthma a week.  The examiner indicated that there was a 
chronic cough productive of a yellowish sputum and that there 
was little dyspnea on effort.  The examiner noted that there 
was no indication of recent infection present.  The diagnosis 
was bronchial asthma with a pulmonary function test.  The 
examiner commented that it was his opinion that at least part 
of the progression of the veteran's asthma was brought on by 
his military service.  A February 1997 report of pulmonary 
function tests showed FEV-1 of 80 percent predicted and FEV-
1/FVC of 81 percent predicted pre-bronchodilator and 90 
percent predicted and 87 predicted, respectively, post-
bronchodilator.  The examiner indicated an interpretation of 
normal spirometry with air trapping and decreased lung 
compliance when adjusted to alveolar volume.  It was also 
noted that there was increased central airways resistance.  

In May 1997, service connection was granted for bronchial 
asthma.  A 10 percent disability evaluation was assigned 
effective March 22, 1993.  The 10 percent disability 
evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 10 
percent evaluation is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation requires 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory medication.  A 60 
percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least  
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. Part 4, Diagnostic Code 6602 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1997).  

An April 1999 radiological report from Centro Radiologico de 
Isabella, as to the veteran's chest, indicated an impression 
which noted that there were linear radiopaque densities in 
the left lower lung which may have represented areas of 
platelike atelectasis or areas of scarring related to a prior 
inflammatory process.  

The veteran underwent a VA pulmonary examination in July 
1999.  He reported that his bronchial asthma had worsened in 
the past year.  The veteran indicated that he had bronchial 
asthma attacks on a daily basis and during the night which 
were controlled by medications, but sometimes required 
emergency room visits.  He reported that emotions, dust and 
"hard odors" precipitated his bronchial asthma attacks.  It 
was noted that the veteran complained of a persistent dry 
cough which was sometimes productive and of dyspnea on 
exertion upon climbing only four or five steps.  The veteran 
was also reported to be on therapy with Albuterol by 
respiratory therapy four to five times per day or by inhaler.  
The veteran was also taking Theo-Dur three times a day and 
Terbutaline, four times a day and Azmacort with two puffs, 
three times a day.  The examiner indicated that the veteran 
was in no respiratory distress and that his chest was 
symmetric to expansion and normal to percussion and 
palpation.  The examiner indicated that there were bilateral 
and expiratory high-pitched wheezes in all lung fields.  The 
diagnosis was asthma.  An August 1999 report of pulmonary 
function tests showed FEV-1 of 76 percent and FEV-1/FVC of 75 
percent.  The examiner indicated, as to an interpretation, 
that there was normal spirometry and moderate air trapping 
and that when compared to the pulmonary function tests of 
February 1997, there was no significant change.  

In an August 1999 statement on appeal, the veteran reported 
that he suffered asthma attacks three to four times a day and 
that he used two types of inhalers.  He indicated that he 
used Albuterol four to seven times a day and 
"Triamcinolone" three times a day.  The veteran stated that 
he could not perform any physical activities or even walk 
twenty meters without having fatigue and being out of breath.  
He also reported that his condition caused dizziness.  

August 1999 private treatment records referred to continued 
treatment.  An August report from Dr. Luis H. Rivera Gonzalez 
noted that the veteran had reported having chest palpitations 
due to the use of Proventil.  An additional August 1999 
report referred to the veteran's medications.  In September 
1999, the veteran submitted printed material as to his 
present medications.  A September 1999 VA laboratory report 
included a notation as to Theophylline.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
manifestations warranting a 30 percent evaluation pursuant to 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 6602 
(1999).  Such provisions indicate that a 30 percent 
evaluation is warranted for bronchial asthma with FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  38 C.F.R. Part 4, 
Diagnostic Code 6602 (1999).  The most recent July 1999 VA 
pulmonary examination report noted that the veteran indicated 
that he had bronchial asthma attacks on a daily basis which 
were controlled by medications, but sometimes required 
emergency room visits.  He complained of dyspnea on exertion 
upon climbing only four or five steps.  It was noted that the 
veteran was on Albuterol for respiratory therapy four to five 
times per day or by inhaler and that he was taking Theo-Dur 
three times a day; Terbutaline, four times a day; and 
Azmacort with two puffs, three times a day.  The diagnosis 
was asthma.  An August 1999 report of pulmonary function 
tests showed FEV-1 of 76 percent and FEV-1/FVC of 75 percent.  

Additionally, the Board observes that a February 1997 VA 
pulmonary examination report indicated that the veteran was 
using a Proventil inhalant with a power nebulizer, a 
Proventil and a Bentolin puff as well as Brethine and Theo-
Dur orally and that he had fair control of his bronchial 
asthma with such medications.  The diagnosis was bronchial 
asthma.  The Board observes that the February 1997 report of 
pulmonary function tests showed FEV-1 of 80 percent predicted 
and FEV-1/FVC of 81 percent predicted.  The Board notes that 
the August 1999 and February 1997 reports of the veteran's 
pulmonary function tests do not show FEV-1 or FEV-1/FVC 
percentages indicative of an increased evaluation pursuant to 
the appropriate schedular criteria noted above.  However, the 
most recent July 1999 VA pulmonary examination report, as 
noted above, did indicate that the veteran was on multiple 
daily medications including daily inhalation and oral 
bronchodilator therapy.  Therefore, the Board is of the view 
that the evidence is at least in equipoise as to whether a 30 
percent evaluation is more nearly indicative of the veteran's 
disability picture under the facts of this case.  

The Board observes that the evidence of record fails to 
indicate that the veteran suffers from symptomatology 
indicative of bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, as 
required for a 60 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  The evidence of 
record, to include the reports of pulmonary function testing, 
simply does not indicate symptomatology to such an extreme 
extent as to reflect a 60 percent evaluation.  Evidence 
indicative of at least monthly physician visits or courses of 
systemic corticosteroids is not presently of record.  
Accordingly, the Board concludes that a 30 percent evaluation 
is warranted for the veteran's service-connected bronchial 
asthma.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

II.  Effective Date Prior to March 22, 1993, for an Award of 
Service Connection for
Bronchial Asthma

The veteran advances, essentially, that the award of service 
connection for bronchial asthma should have been effectuated 
prior to March 22, 1993.  He argues that service connection 
for his pulmonary disorder should have been effectuated as of 
August 12, 1972.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, a claim 
reopened after final disallowance . . . or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  The effective date based on a claim received after 
final disallowance will be date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) and (r) (1999).  However, where new and 
material evidence consists of a supplemental report of 
service department records, received before or after the 
decision has become final, the effective date should agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to the rules on original claims filed within 1 year 
after separation from service.  38 C.F.R. § 3.400(q)(2) 
(1999).  

The retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence.  38 C.F.R. 
§ 3.156(c) (1999).  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the date 
of the original claim.  Id.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  38 C.F.R. § 3.156(c).  

The provisions governing the assessment of informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, who is not sui juris, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, the VA will forward a formal claim application to the 
veteran.  If received within one year from the date a formal 
claim was sent to the claimant, the claim will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (1999).  When a claim has been filed 
which meets the statutory and regulatory requirements for a 
disability claim, an informal request for an increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(1999).  

In addition, the pertinent regulations provide that a report 
of examination or hospitalization can be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed or disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of VA examination 
or hospitalization, evidence from a private physician if it 
shows the reasonable probability of entitlement to benefits, 
or state and other institution records, will be accepted as 
an informal claim.  The date of receipt of such an informal 
claim will be the date of the record, examination or hospital 
admission.  38 C.F.R. § 3.157 (1999).  

The Board observes that the veteran had active service from 
November 1970 to March 1971.  The original claim for service 
connection for bronchial asthma was received on March 19, 
1971.  An August 1971 rating decision denied service 
connection for bronchial asthma.  The veteran was notified in 
writing of the decision in August 1971 and did not perfect an 
appeal within the following year.  In a statement received on 
August 9, 1990, the veteran attempted to reopen his claim for 
service connection for bronchial asthma.  No evidence was 
submitted at that time and the claim was ultimately abandoned 
in the absence of timely receipt of any supportive evidence.  
In an Application for Compensation or Pension received on 
September 25, 1990, the veteran again attempted to reopen his 
claim.  The veteran submitted no evidence and his claim was 
again abandoned.  

On March 22, 1993, the veteran submitted a Respiratory 
Prescription Form which was dated December 23, 1992 and 
signed by Dr. Luis H. Rivera Gonzales, who is a private 
physician.  A diagnosis of bronchial asthma was indicated.  
The veteran also submitted a lay statement from J. A. Crespo 
which was dated December 28, 1992, and which indicated that 
the veteran had succumbed to breathing difficulties during 
his period of service.  

An April 1993 rating decision reopened and denied the 
veteran's claim for service connection for bronchial asthma.  
On August 30, 1993, the veteran submitted private treatment 
records dated from March 1990 to July 1993 referring to his 
pulmonary disorder.  A March 26, 1990 private treatment 
report indicated a diagnosis of bronchial asthma.  An March 
26, 1990 report of pulmonary function tests indicated a 
summary which included small airways dysfunction 
bronchodilator responsive.  An April 4, 1990 radiological 
report, as to the veteran's chest, indicated an impression 
which included mild interstitial pneumonitis in the right 
lower lobe superimposed on mild bilateral chronic 
interstitial inflammatory changes in the inner aspect of the 
lungs and mild pulmonary air trap related to bronchial 
asthma.  An April 21, 1990 progress note reported that the 
veteran had bronchial asthma.  

The veteran's substantive appeal was received on August 30, 
1993.  A December 1993 rating decision denied service 
connection for bronchial asthma.  On January 26, 1994, the 
veteran submitted a private treatment record from Dr. Luis H. 
Rivera.  A February 1994 rating decision denied service 
connection for bronchial asthma.  On December 16, 1996, the 
Board remanded the veteran's appeal to the RO to afford him a 
VA pulmonary examination.  

The veteran underwent a VA examination in February 27, 1997.  
The examiner indicated a diagnosis of bronchial asthma.  The 
examiner indicated that it was his opinion that at least part 
of the progression of the veteran's asthma was brought on by 
his military service.  

A May 1997 rating decision granted service connection for 
bronchial asthma and established March 22, 1993 as the 
effective date of the grant of service connection.  A 10 
percent disability evaluation was assigned.  The RO 
apparently determined that the December 1992 private 
Respiratory Prescription Form and the December 1992 lay 
statement, discussed above, constituted informal claims to 
reopen service connection for bronchial asthma upon receipt 
on March 22, 1993.  

The Board has weighed the evidence of record.  It is observed 
that the veteran did not appeal the August 1971 rating 
decision which denied service connection for bronchial 
asthma.  Such decision became final.  Additionally, no 
additional service department records were submitted after 
the August 1971 rating decision.  Accordingly, the 
retroactivity provisions of 38 C.F.R. § 3.156(c) and 
38 C.F.R. § 3.400(q) are not applicable to the veteran's 
claim, and the determination of his effective date is either 
the date the claim was received or the date entitlement 
arose, whichever is later.  As to the date of claim, the 
Board observes that claims received from the veteran on 
August 9, 1990 and September 25, 1990, were abandoned and no 
medical evidence was submitted at those times.  Therefore, 
they can not constitute formal claims in this matter.  

The Board notes that a Respiratory Prescription Form dated 
December 23, 1992 and signed by Dr. Luis H. Rivera Gonzales 
and the lay statement from J. A. Crespo which was dated 
December 28, 1992, were both received on March 22, 1993.  The 
RO accepted such evidence as informal claims.  The Board 
observes that a March 26, 1990 private treatment record did 
indicate a diagnosis of bronchial asthma.  Additionally, 
private treatment reports dated in April 1990 referred to the 
veteran's pulmonary disorder.  The Board observes that 
pursuant to the provisions of 38 C.F.R. § 3.157 (1999), 
evidence from a private physician, if it shows the reasonable 
probability of entitlement to benefits, will be accepted as 
an informal claim and the date of receipt of such informal 
claim will be the date of the record.  The Board notes that 
the March 1990 and April 1990 private treatment reports 
solely indicated diagnoses of bronchial asthma or referred to 
pulmonary function tests and did not show a reasonable 
probability of benefits at that time.  Most importantly, 
however, the controlling consideration would be that the 
medical evidence developed was received after March 22, 1993.  
Therefore, such evidence could not constitute an earlier 
informal claim.  

The Board observes that the provisions of 38 C.F.R. § 3.400 
(1999) provide that the effective date of an award of service 
connection based on a claim received after final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  In this case, the 
date of receipt of the new claim was March 22, 1993 and no 
informal claim was received prior to that date.  Therefore, 
the Board concludes that March 22, 1993, is the appropriate 
effective date for the award of service connection for 
bronchial asthma.  


ORDER

A 30 percent evaluation for bronchial asthma is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  An effective date prior to March 22, 
1993, for the award of service connection for bronchial 
asthma is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

